DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-3 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steingisser et al. (US Patent Application Publication 2013/0103047), hereinafter Steingisser.
Regarding claims 1, 11 and 14, Steingisser teaches a delivery device for delivering an implantable leadless pacing device (Steingisser, Fig. 1), the delivery device comprising an outer tubular member including a lumen extending from a proximal end to a distal end thereof (Steingisser, Fig. 2D, outer tube 230); an inner tubular member including a lumen extending from a proximal end to a distal end thereof, the inner tubular member slidably disposed within the lumen of the outer tubular member (Steingisser, Fig. 2B, middle tube 220, ¶[0017]; “according to embodiments of the present invention, both inner member 250 and outer tube 230 are longitudinally moveable with respect to shaft 220 and with respect to handle 21”); a distal holding section secured to and extending distally of a distal end of the inner tubular member, the distal holding section defining a cavity therein for receiving an implantable leadless pacing device (Steingisser, Fig. 6, holding section 252 extends distally of a distal end of inner tubular member 220, and it is secured to this member because is attached to a pusher rod 250 seated inside inner tubular member 200); a push member having a proximal end and a distal end, the push member slidably disposed within the lumen of 
Regarding claims 2 and 18, Steingisser teaches a first locking mechanism disposed within the handle assembly, wherein the first locking mechanism is configured to releasably lock the first hub portion to the second hub portion (Steingisser, Fig. 3B, the locking mechanism is the set of slits and fixation notches shown in Fig. 3B, and the first and second portion are coupled via the handle 210, ¶0018]). Steingisser teaches that when the first locking mechanism is in its unlocked position, the first hub portion is longitudinally movable relative to the second hub portion (Steingisser, Fig. 3A, ¶[0017-0018], locking notch to lock or unlock the shaft by engaging or disengaging the locking mechanism). Steingisser teaches that the first locking mechanism has a locked position and an unlocked position (Steingisser, Fig. 3B, the locking mechanism is the set of slits and fixation notches shown in Fig. 3B; these different notches and the slot represent locked and unlocked positions). Steingisser does not show the details of how the locking mechanism is of the inner lumen is held inside the handle, but it would have been obvious to one having ordinary skill in the art that the unlocked position of the first locking mechanism allows the first hub portion to be longitudinally movable relative to the second hub portion, in order to allow the catheter to be extended and retracted easily (Steingisser, Fig. 3B, handle 210 releasably couples the two hub portions; they may be locked into place within the handle, or they may move longitudinally or rotationally within their grooves).
Regarding claims 3, 10 and 19, Steingisser teaches locking mechanisms to lock the second hub portion, wherein the second hub portion has a locked position and an unlocked position, and in the unlocked position, the second hub portion is longitudinally moveable (Steingisser, Fig. 3A, ¶[0017-0018]). Steingisser does not explicitly teach that the second hub portion is locked to the third hub portion and that the longitudinal movement is relative to the third hub portion. It would have been obvious to one having ordinary skill in the art that the second hub portion is locked to the third hub portion because the locking mechanism is within the handle that locks and unlocks all lumina; therefore, if the second hub is unlocked, the second hub may move longitudinally while other lumina remain in place.
Regarding claims 12 and 15-17, Steingisser teaches that a distal portion of the third hub portion slidably extends into the second hub portion (Steingisser, Fig. 3A, distal portion of the third hub portion 350 is slidable and extending into the second hub portion 230); this placement also constitutes the distal portion of the third hub portion extending proximal of the proximal end of the second hub portion, and the third hub portion extending proximally of the proximal end of the second hub portion (Steingisser, Fig. 3A).
Regarding claim 13, Steingisser teaches that the third hub portion includes a lumen (Steingisser, ¶[0023-24], the third hub’s push member may have a tubular lumen through which air, a fluid, may pass). Steingisser does not teach a valve member in communication with this lumen. Steingisser teaches a valve member in fluid communication with another lumen of the invention (Steingisser, ¶0019]). It would have been obvious to one having ordinary skill in the art that if there is a valve member in .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Steingisser in view of Swoyer et al. (US Patent Application Publication 2014/0046163), hereinafter Swoyer.
Regarding claim 5, Steingisser does not teach that the locking mechanism involves a rotatable retaining ring. Swoyer teaches that in a telescoping catheter for use in the body, like Steingisser’s telescoping catheter, a rotatable retaining ring may be used to lock the hub portions (Swoyer, ¶[0064]), and this rotatable retaining ring is rotatable about the longitudinal axis of the handle assembly (Swoyer, Fig. 9, locking ring 324). It would have been obvious to one having ordinary skill in the art to use a rotatable retaining ring as the locking mechanism because this arrangement would allow the locking mechanism to be removed entirely if desired.
Regarding claim 6, in the Steingisser invention as modified by Swoyer, the rotatable retaining ring is positioned at a proximal end of the first hub portion (Swoyer, Fig. 9).
Regarding claim 7, it would have been obvious to one having ordinary skill in the art to have the second hub portion extend through the rotatable retaining ring in the modified Steingisser invention, because multiple lumina pass thorugh the rotatable retaining ring in the Swoyer invention (Swoyer, Fig. 9, ¶[0064]). 

Allowable Subject Matter
Claims 4, 8-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest that in the locked position of the first locking mechanism, the inner tubular member is held in tension and the outer tubular member is held in compression, or that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Erin M Piateski/Primary Examiner, Art Unit 3792